Grant, C. J.
{after stating the facts). 1. The first assignments of error relate to the admissibility of testimony. One of the plaintiffs was asked, “Did the defendant drive and sort all of your'logs specified in these *426contracts ? ” It is urged that the question calls for an opinion, and not for a statement of fact; that it combined both contracts, and confused the jury; and that the witness was called upon to decide the issue, since the contract for sorting the logs specified no time. "We think there is no force in these objections. The question clearly called for a statement of fact, and the examination and cross-examination elicited all the facts in regard to the transaction, so that there was no possibility of the jury being misled or confused.
In objecting to another question, no reason was stated. Under repeated decisions, we cannot, therefore, consider it.
Objection to another question was sustained because it was leading. This was a matter entirely within the discretion of the court, and we see no abuse of that discretion.
2. The contract for driving was completed, and counsel for the defendant objected to the admission of this contract, and to all testimony relating to it, and at the close of the testimony moved to strike out all such testimony,, which motion was denied. This contract was admitted and considered for the sole purpose of showing whether the sorting was completed within a reasonable time. It was upon this theory that the case was submitted to the jury. It was competent for that purpose, and upon no-theory could it have been prejudicial to the defendant.
3. The bill of particulars contained various items of damages, but only one was submitted to the jury, viz., the alleged depreciation in the value of lumber from the fall' of 1895 to the spring of 1896, when the logs were delivered. There was evidence to sustain this claim, and it was submitted to the jury under fair and impartial instructions.
We find no error upon the record, and the judgment is affirmed.
The other Justices cohcurred.